DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 06/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5 and 9 were previously pending and subject to a non-final Office Action mailed 03/21/2022. Claims 1, 3-5, and 9 were amended. Claims 10-11 were added. Claims 1-5 and 9-11 are currently pending and are subject to the final Office Action below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	Response to Arguments
Claim Interpretation
	Applicant has amended Claims 1, 3, 4, 5, and 9 by removing the generic placeholders which invoked 112(f). Accordingly, Claims 1, 3, 4, 5, and 9 are no longer interpreted under 35 U.S.C. 112(f).  

35 USC § 112
	Applicant has amended Claims 1-5 and 9 by removing the elements which fail to comply with the written description requirement. Accordingly, the 35 U.S.C. 112(a) and 112(b) rejections of Claims 1-5 and 9 have been rendered moot and thus, have been withdrawn. 
	Regarding the 112(b) indefinite language rejection, Applicant has clarified the subject matter of claims 4 and 9 and amended claim 1 as Examiner suggested; therefore, the 112(b) rejections of Claims 1-5 and 9 have been rendered moot and thus, have been withdrawn.

35 USC § 102/103
Applicant’s arguments with respect to claims 1-5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-3 are objected to because of the following informalities: within Claim 1 preamble, the claim recites “a roadside device installed in the tool booth”.  Toll was misspelled as tool. Appropriate correction is required. Dependent claims 2-3 inherit the objection as they do not cure claim 1’s deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maritzen et al. (US2004/0236632) in view of Hoyos et al. (US2016/0379211) in view of Du (US Patent No. 9460429).

As per independent Claim 4, 
Maritzen teaches a toll collection machine configured to: (see para. 29 and 39 where the VAPGT is a vehicle-accessed payment-gateway terminal which may be a tollbooth, vehicular kiosk, ticket booth, etc.)
receive a first encrypted information from a medium provided to a user of a toll road, wherein the first encrypted information includes account information that is recorded in a medium provided to a user, used to identify a payment means of the user and encrypted by the medium using an encryption key (see para. 29, 38-39 where the PTD is a personal transaction device which is connected to a privacy card; para. 42-45 where the PTD transmits a transaction key to the VAPGT, the transaction key comprises a biometric key provided by the privacy card and a PTD identifier, and the transaction key is encrypted prior to transmission)
generate fee information including a usage fee (see para. 42-46 where the VAPGT generates the transaction amount, transaction type, and terminal identifier; para. 74-75 and figure 5 where the terminal identifier identifies the VAPGT or the tollbooth, transaction type indicates a tollbooth financial transaction is being conducted, transaction amount is the currency amount of the financial transaction)
generate a second encrypted information in which the account information and the fee information are encrypted using an encryption key (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse using well-known methods such as PKI encryption. Examiner notes encryption in PKI involves receiving public key from one party so that the party can decrypt using a private key afterwards.)
transmit the second encrypted information to an information relay device of the service provider (see para. 46-47 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse; see figure 8 for clearing house device)

Maritzen does not teach an encryption key preliminary embedded in a third application programming interface that is provided by a service provider to the medium; an encryption key preliminary embedded in a fourth application programming interface that is provided by the service provider to the toll collection machine. Maritzen does teach a service provider, medium, and toll collection machine and using PKI encryption (see citations above). 

Hoyos teaches:
an encryption key preliminary embedded in a third application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a fourth application programming interface that is provided by one device to another device (see Hoyos para. 64 where the API call transmitted to the device includes an encryption key; Examiner noting that SSL is a common example of PKI security)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen invention with the Hoyos an encryption key preliminary embedded in a third application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a fourth application programming interface that is provided by one device to another device with the motivation of increasing the security of the process as in Hoyos para. 10 “there is a need for systems and method with which a user’s identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy”. 

Maritzen/Hoyos does not explicitly teach a usage fee calculated based on at least a travel distance of the user on the toll road. Maritzen does teach a usage fee. 

Du teaches:
a usage fee calculated based on at least a travel distance of the user on the toll road (Col. 5 Line 50 to Col. 6 Line 20 where toll amount is determined by distance the vehicle traveled on the toll road)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Du a usage fee calculated based on at least a travel distance of the user on the toll road for the Maritzen usage fee. Both are toll amounts the user must pay because they used a toll road; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 10, 
Maritzen/Hoyos/Du teaches the toll collection machine according to claim 4. 
Maritzen teaches:
establish a connection with the information relay device (para. 46 where the VAPGT and clearing house are connected with a communication link)
wherein the toll collection machine transmits the second encrypted information to the information relay device after the connection with the information relay device is established (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse via communication link; figure 8 clearing house device)

Maritzen does not teach establish a connection with the information relay device using connection information preliminary embedded in the fourth application programming interface. Maritzen teaches an information relay device (see citations above). 

Hoyos teaches:
establish a connection with a device using connection information preliminary embedded in the fourth application programming interface (see Hoyos para. 64 where an API call is transmitted to a device to establish a communication session in order to encrypt communications, where the API call transmitted to the device includes an encryption key)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen invention with the Hoyos establish a connection with a device using connection information preliminary embedded in the fourth application programming interface with the motivation of increasing the security of the process as in Hoyos para. 64 the session is established in order to encrypt further communications and Hoyos para. 10 “there is a need for systems and method with which a user’s identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy”. 

As per independent Claim 1, 
Maritzen teaches an information relay device that is provided in a service provider for performing a process of paying a usage fee of a toll road and communicably connected to a communication target device that is one of a toll collection machine installed in a toll booth of the toll road, a roadside device installed in the tool booth, a medium provided to a user of the toll road and an on-board device mounted on a vehicle of the user, the information relay device comprising: (see para. 39 where the clearinghouse may be a server communicating with the VAPGT and the financial processor; para. 46 where the VAPGT and clearing house are connected with a communication link)
receive encrypted information  from the communication target device, the encrypted information including account information and fee information encrypted by the communication target device using an encryption key, wherein the account information is recording in the medium of the user and used to identify a payment means of the user, and the fee information includes the usage fee of the user (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse; see para. 29, 38-39 where the PTD is a personal transaction device which is connected to a privacy card; para. 42-45 where the PTD transmits a transaction key to the VAPGT, the transaction key comprises a biometric key provided by the privacy card and a PTD identifier, and the transaction key is encrypted prior to transmission; see para. 42-46 where the VAPGT generates the transaction amount, transaction type, and terminal identifier; para. 74-75 and figure 5 where the terminal identifier identifies the VAPGT or the tollbooth, transaction type indicates a tollbooth financial transaction is being conducted, transaction amount is the currency amount of the financial transaction)
decrypt the encrypted information using an encryption key (see para. 46-47 where the clearing house decrypts the transaction request and if required, the transaction key; Examiner noting that the transaction request and key were encrypted using public key encryption which means the decryption process also utilizes an encryption key)
transmit payment request information including the account information and the fee information decrypted from the encrypted information to a payer who provides the payment means identified from the account information (see para. 47-51 where in para. 50 clearinghouse creates an account query to transmit to the financial processor; the account query includes the account number, transaction amount, and account key; see para. 49 where the clearinghouse selects an account associated with the transaction key)

Maritzen does not teach an encryption key preliminary embedded in a first application programming interface that is provided by a service provider to the communication target device; an encryption key preliminary embedded in a second application programming interface that is provided by the service provider to the information relay device. Maritzen does teach a service provider, communication target device, and information relay device and using PKI encryption (see citations above). 

Hoyos teaches:
an encryption key preliminary embedded in a first application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a second application programming interface that is provided by one device to another device (see Hoyos para. 64 where the API call transmitted to the device includes an encryption key; Examiner noting that SSL is a common example of PKI security)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen invention with the Hoyos an encryption key preliminary embedded in a first application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a second application programming interface that is provided by one device to another device with the motivation of increasing the security of the process as in Hoyos para. 10 “there is a need for systems and method with which a user’s identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy”. 

Maritzen/Hoyos does not explicitly teach a usage fee calculated based on at least a travel distance of the user on the toll road. Maritzen does teach a usage fee. 

Du teaches:
a usage fee calculated based on at least a travel distance of the user on the toll road (Col. 5 Line 50 to Col. 6 Line 20 where toll amount is determined by distance the vehicle traveled on the toll road)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Du a usage fee calculated based on at least a travel distance of the user on the toll road for the Maritzen usage fee. Both are toll amounts the user must pay because they used a toll road; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 2,
Maritzen/Hoyos/Du information relay device according to claim 1.
Maritzen further teaches:
wherein the payer is a bank and the payment means is a bank account (see para. 38 where the PTD is registered with a financial institution, third party distributor, credit card issuer; para. 49-51 where the PTD has accounts with the financial processor; see also para. 145)

As per dependent Claim 3,
Maritzen/Hoyos/Du teaches the information relay device according to claim 1.Maritzen further teaches:
notify the communication target device that a balance is insufficient when the information relay device receives a processing result indicating the balance in the payment means is less than the usage fee from the payer (see para. 51 and 57 where if the account has insufficient funds then the financial processor notifies the the clearinghouse which may then transmit an insufficient funds message to VAPGT)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maritzen et al. (US2004/0236632) in view of Hoyos et al. (US2016/0379211) in view of Du (US Patent No. 9460429) as applied to claim 4 above, further in view of Kim (US2010/0036716).

As per dependent Claim 5, 
Maritzen/Hoyos/Du teaches the toll collection machine according to claim 4. 
Maritzen teaches a toll collection machine further configured to notify that a balance is insufficient when the toll collection machine receives a processing result indicating the balance in the payment means is less than the usage fee from the service provider (see para. 51 and 57 where if the account has insufficient funds then the clearinghouse may transmit an insufficient funds message to VAPGT and the user may be notified of insufficient funds on a PTD display). While strongly implied in Fig. 1 that this transmission is sent from VAPGT to PTD since Fig. 1 shows no connection between clearing house and PTD.
Maritzen doesn’t explicitly disclose that.
Kim teaches:
notify the medium that a balance is insufficient when the toll collection machine receives a processing result indicating the balance in the payment means is less than the usage fee (see Kim para. 61-65 where the controller of the high-pass terminal (the tollbooth) notifies that a balance is insufficient)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of notify the medium that a balance is insufficient when the toll collection machine receives a processing result indicating the balance in the payment means is less than the usage fee of Kim for the notify that a balance is insufficient when the toll collection machine receives a processing result indicating the balance in the payment means is less than the usage fee from the service provider of Maritzen. Both are devices which notify that a balance is insufficient to pay a toll; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maritzen et al. (US2004/0236632) in view of Hoyos et al. (US2016/0379211) in view of Peeters et al. (US2010/0060484).

As per independent Claim 9, 
Maritzen teaches a roadside device configured to: (see para. 29 and 39 where the VAPGT is a vehicle-accessed payment-gateway terminal which may be a tollbooth, vehicular kiosk, ticket booth, etc.)
receive a third encrypted information from an on-board device a user of a toll road, wherein the third encrypted information includes account information recorded in a medium provided to the user, used to identify a payment means of the user and encrypted by the on-board unit using an encryption key (see para. 29, 38-39 where the PTD is a personal transaction device which is connected to a privacy card; para. 42-45 where the PTD transmits a transaction key to the VAPGT, the transaction key comprises a biometric key provided by the privacy card and a PTD identifier, and the transaction key is encrypted prior to transmission; para. 41 where the PTD nears the VAPGT – the on-board device of the user in a vehicle nears the tollbooth or roadway device)
generate fee information including a usage fee (see para. 42-46 where the VAPGT generates the transaction amount, transaction type, and terminal identifier; para. 74-75 and figure 5 where the terminal identifier identifies the VAPGT or the tollbooth, transaction type indicates a tollbooth financial transaction is being conducted, transaction amount is the currency amount of the financial transaction)
generate a fourth encrypted information in which the account information and the fee information are encrypted using an encryption key (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse. Examiner notes encryption in PKI involves receiving public key from one party so that the party can decrypt using a private key afterwards.) 
transmit the fourth encrypted information to an information relay device of the service provider (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse; see figure 8 for clearing house device)

Maritzen does not teach an encryption key preliminary embedded in a fifth application programming interface that is provided by a service provider to the medium; an encryption key preliminary embedded in a sixth application programming interface that is provided by the service provider to the roadside device. Maritzen does teach a service provider, medium, and roadside device and using PKI encryption (see citations above). 

Hoyos teaches:
an encryption key preliminary embedded in a fifth application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a sixth application programming interface that is provided by one device to another device (see Hoyos para. 64 where the API call transmitted to the device includes an encryption key; Examiner noting that SSL is a common example of PKI security)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen invention with the Hoyos an encryption key preliminary embedded in a fifth application programming interface that is provided by one device to another device; an encryption key preliminary embedded in a sixth application programming interface that is provided by one device to another device with the motivation of increasing the security of the process as in Hoyos para. 10 “there is a need for systems and method with which a user’s identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy”. 

Maritzen/Hoyos does not teach an on-board device mounted on a vehicle of a user of a toll road; receive use information including information to define a travel distance of the user on the toll road from the on-board device; and usage fee calculated based on at least the travel distance of the user on the toll road.

Peeters teaches:
an on-board device mounted on a vehicle of a user of a toll road (para. 36 vehicle-mounted unit)
receive use information including information to define a travel distance of the user on the toll road from the on-board device (para. 45 where the on board unit calculates a total distance travelled)
usage fee calculated based on at least the travel distance of the user on the toll road (para. 7, 45 where the charging system is based on distance travelled) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen/Hoyos invention with the Peeters an on-board device mounted on a vehicle of a user of a toll road; receive use information including information to define a travel distance of the user on the toll road from the on-board device; and usage fee calculated based on at least the travel distance of the user on the toll road since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Peeters a usage fee calculated based on at least a travel distance of the user on the toll road and on-board device mounted on a vehicle for the Maritzen usage fee and on-board device. Both are toll amounts the user must pay because they used a toll road and both devices are within the vehicle which travels on a toll road; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per dependent Claim 11,
Maritzen/Hoyos/Peeters teaches the roadside device according to claim 9.
Maritzen teaches:
establish a connection with the information relay device (para. 46 where the VAPGT and clearing house are connected with a communication link)
wherein the roadside device transmits the fourth encrypted information to the information relay device after the connection with the information relay device is established (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse via communication link; figure 8 clearing house device)
	
Maritzen does not teach establish a connection with the information relay device using connection information preliminary embedded in the sixth application programming interface. Maritzen teaches an information relay device (see citations above). 

Hoyos teaches:
establish a connection with a device using connection information preliminary embedded in the sixth application programming interface (see Hoyos para. 64 where an API call is transmitted to a device to establish a communication session in order to encrypt communications, where the API call transmitted to the device includes an encryption key)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maritzen invention with the Hoyos establish a connection with a device using connection information preliminary embedded in the sixth application programming interface with the motivation of increasing the security of the process as in Hoyos para. 64 the session is established in order to encrypt further communications and Hoyos para. 10 “there is a need for systems and method with which a user’s identity can be verified conveniently, seamlessly, and with a sufficient degree of accuracy”. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hande et al. (US2018/0173884) teaches encryption keys and encrypting data between applications within a device.
Baker et al. (US2018/0337771) teaches encryption key within API and transmitting the encryption key to other devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628